            Case 1:21-cv-06593-AKH Document 1 Filed 08/04/21 Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


  FRED HARDWICK,
                                                    Civil Action No.
                      Plaintiff,
                                                    COMPLAINT FOR VIOLATIONS
       v.                                           OF THE FEDERAL SECURITIES
                                                    LAWS


                                                    JURY TRIAL DEMANDED
   QTS REALTY TRUST, INC., CHAD
   WILLIAMS, PHILLIP P. TRAHANAS,
   JOHN BARTER, JOAN DEMPSEY,
   CATHERINE R. KINNEY, PETER A.
   MARINO, SCOTT D. MILLER, MAZEN
   RAWASHDEH, WAYNE
   REHBERGER, and STEPHEN E.
   WESTHEAD,


                      Defendants.



       Plaintiff Fred Hardwick (“Plaintiff”) by and through his undersigned attorneys, brings

this action on behalf of himself, and alleges the following based upon personal knowledge as to

those allegations concerning Plaintiff and, as to all other matters, upon the investigation of

counsel, which includes, without limitation: (a) review and analysis of public filings made by

QTS Realty Trust, Inc. (“QTS” or the “Company”) and other related parties and non-parties with

the United States Securities and Exchange Commission (“SEC”); (b) review and analysis of

press releases and other publications disseminated by certain of the Defendants (defined below)

and other related non-parties; (c) review of news articles, shareholder communications, and

postings on the Company’s website concerning the Company’s public statements; and (d) review

of other publicly available information concerning QTS and the Defendants.
            Case 1:21-cv-06593-AKH Document 1 Filed 08/04/21 Page 2 of 15




                                 SUMMARY OF THE ACTION

       1.       This is an action brought by Plaintiff against QTS and the Company’s Board of

Directors (the “Board” or the “Individual Defendants”) for their violations of Section 14(a) and

20(a) of the Securities Exchange Act of 1934, 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9,

17 C.F.R. 240.14a-9, in connection with the proposed acquisition of the Company by affiliates of

Blackstone Infrastructure Partners L.P. and BRIET Operating Partnership L.P., which are in turn

affiliates of The Blackstone Group, Inc. (“Blackstone”) (the “Proposed Transaction”).

       2.       On June 7, 2021, the Company entered into an Agreement and Plan of Merger

(the “Merger Agreement”) with Blackstone. Pursuant to the terms of the Merger Agreement the

Company’s shareholders will have the right to receive $78.00 in cash per share of QTS common

stock owned (the “Merger Consideration”).

       3.       On July 21, 2021, in order to convince the Company’s shareholders to vote in

favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading proxy statement with the SEC (the “Proxy Statement”), in violation of Sections 14(a)

and 20(a) of the Exchange Act.

       4.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

QTS and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-

9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to QTS

shareholders before the vote on the Proposed Transaction or, in the event the Proposed

Transaction is consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.




                                                  2
             Case 1:21-cv-06593-AKH Document 1 Filed 08/04/21 Page 3 of 15




                                   JURISDICTION AND VENUE

        5.       This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

        6.       This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

        7.       Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                           THE PARTIES

        8.       Plaintiff is, and has been at all times relevant hereto, the owner of QTS shares.

        9.       Defendant QTS is incorporated under the laws of Maryland and has its principal

executive offices located at 12851 Foster Street, Overland Park, Kansas 66213. The Company’s

common stock trades on the New York Stock Exchange under the symbol “QTS.”

        10.      Defendant Chad Williams (“Williams”) is and has been the Chairman of the

Board and Chief Executive Officer (“CEO”) of QTS at all times during the relevant time period.

        11.      Defendant Philip P. Trahanas (“Trahanas”) is and has been a QTS director at all

times during the relevant time period.

        12.      Defendant John Barter (“Barter”) is and has been a QTS director at all times

during the relevant time period.




                                                   3
         Case 1:21-cv-06593-AKH Document 1 Filed 08/04/21 Page 4 of 15




       13.     Defendant Joan Dempsey (“Dempsey”) is and has been a QTS director at all

times during the relevant time period.

       14.     Defendant Catherine R. Kinney (“Kinney”) is and has been a QTS director at all

times during the relevant time period.

       15.     Defendant Peter A. Marino (“Marino”) is and has been a QTS director at all times

during the relevant time period.

       16.     Defendant Scott D. Miller (“Miller”) is and has been a QTS director at all times

during the relevant time period.

       17.     Defendant Mazen Rawashdeh (“Rawashdeh”) is and has been a QTS director at

all times during the relevant time period.

       18.     Defendant Wayne Rehberger (“Rehberger”) is and has been a QTS director at all

times during the relevant time period.

       19.     Defendant Stephen E. Westhead (“Westhead”) is and has been a QTS director at

all times during the relevant time period.

       20.     Defendants Williams, Trahanas, Barter, Dempsey, Kinney, Marino, Miller,

Rawashdeh, Rehberger, and Westhead are collectively referred to herein as the “Individual

Defendants.”

       21.     The Individual Defendants, along with Defendant QTS, are collectively referred

to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                   Background of the Company

       22.     QTS is a leading provider of data center solutions across a diverse footprint

spanning more than 7 million square feet of owned mega scale data center space within North




                                               4
         Case 1:21-cv-06593-AKH Document 1 Filed 08/04/21 Page 5 of 15




America and Europe. Through its software-defined technology platform, QTS is able to deliver

secure, compliant infrastructure solutions, robust connectivity and premium customer service to

leading hyperscale technology companies, enterprises, and government entities.

                    The Company Announces the Proposed Transaction

       23.    On June 7, 2021, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:


       OVERLAND PARK, Kan. and NEW YORK, June 7, 2021 /PRNewswire/ -- QTS
       Realty Trust (NYSE: QTS) ("QTS" or "the Company") and Blackstone (NYSE:
       BX), today announced that they have entered into a definitive agreement under
       which Blackstone Infrastructure Partners, Blackstone Real Estate Income Trust,
       Inc. and other long-term perpetual capital vehicles managed by Blackstone will
       acquire all outstanding shares of common stock of QTS Realty Trust for $78.00
       per share in an all-cash transaction valued at approximately $10 billion1, including
       the assumption of debt. The purchase price represents a premium of 21% to QTS'
       closing share price as of June 4, 2021 and a 24% premium to the volume weighted
       average share price over the last 90 days. The transaction was unanimously
       approved by the QTS Board of Directors and is expected to close in the second
       half of 2021.

       Blackstone's interest in acquiring QTS and its commitment to investing in its
       platform is a testament to the QTS team's success in building a leading data center
       company. Blackstone's expertise, resources and consistent access to capital will
       support QTS' growth and help expand the reach of its data center solutions
       supporting new and existing customers. Upon completion of the transaction, the
       parties expect that QTS will continue to be led by its senior management team and
       maintain its corporate headquarters in Overland Park, Kansas.

                                        *       *         *

       Transaction Terms, Timing and Approvals

       The definitive merger agreement includes a 40-day "go-shop" period that will
       expire on July 17, 2021, subject to extension under certain circumstances, which
       permits QTS and its representatives to actively solicit and consider alternative
       acquisition proposals. QTS has the right to terminate the definitive merger
       agreement with Blackstone to enter into a superior proposal subject to certain
       terms and conditions of the definitive merger agreement. There can be no
       assurance that this process will result in a superior proposal, and QTS does not




                                                5
         Case 1:21-cv-06593-AKH Document 1 Filed 08/04/21 Page 6 of 15




       intend to disclose developments with respect to the go-shop process unless and
       until it determines such disclosure is appropriate or is otherwise required.

       The transaction with Blackstone is expected to close in the second half of 2021,
       subject to approval by QTS' stockholders and the satisfaction of other customary
       closing conditions.

       Subject to and upon completion of the transaction, QTS' common stock will no
       longer be listed on the New York Stock Exchange. QTS will be jointly owned by
       Blackstone Infrastructure Partners and Blackstone Real Estate Income Trust
       ("BREIT").

       Advisors

       Jefferies LLC and Morgan Stanley & Co. LLC are acting as financial advisors to
       QTS, and Hogan Lovells US LLP and Paul, Weiss, Rifkind, Wharton & Garrison
       LLP are acting as legal counsel to QTS. Citigroup Global Markets Inc., Barclays,
       Deutsche Bank Securities Inc., Goldman Sachs & Co. LLC and J.P. Morgan
       Securities LLC are acting as financial advisors to Blackstone, and Simpson
       Thacher & Bartlett LLP is acting as its legal counsel.

                       FALSE AND MISLEADING STATEMENTS
               AND/OR MATERIAL OMISSIONS IN THE PROXY STATEMENT

       24.    On July 21, 2021, the Company authorized the filing of the Proxy Statement with

the SEC. The Proxy Statement recommends that the Company’s shareholders vote in favor of

the Proposed Transaction.

       25.    Defendants were obligated to carefully review the Proxy Statement prior to its

filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions.          However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.




                                                6
         Case 1:21-cv-06593-AKH Document 1 Filed 08/04/21 Page 7 of 15




                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding the Company’s Financial Projections

       26.    The Proxy Statement contains projections prepared by the Company’s

management concerning the Proposed Transaction, but fails to provide material information

concerning such.

       27.    The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such

projections. 1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new

and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP

financial measures that demonstrate the SEC’s tightening policy. 2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.

       28.    In order to make management’s projections included in the Proxy Statement

materially complete and not misleading, Defendants must provide a reconciliation table of the

non-GAAP measures to the most comparable GAAP measures.

       29.    Specifically, with respect to the Company’s projections, the Company must

disclose the line item projections for the financial metrics that were used to calculate the non-




1
  See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.
2
 Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017), available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                7
           Case 1:21-cv-06593-AKH Document 1 Filed 08/04/21 Page 8 of 15




GAAP measures, including: (i) Adjusted EBITDA; (ii) Unlevered Free Cash Flows; (iii)

Operating Funds from Operations; and (iv) Adjusted Funds from Operations.

       30.     Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.   Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                     Material False and Misleading Statements or Material
                 Misrepresentations or Omissions Regarding the Financial Opinions

       31.     The Proxy Statement contains the financial analyses and opinion of Morgan

Stanley & Co. LLC (“Morgan Stanley”) and Jefferies LLC (“Jefferies”) concerning the Proposed

Transaction, but fails to provide material information concerning such.

       32.     With respect to Morgan Stanley’s Comparable Public Companies Analysis, the

Proxy Statement fails to disclose the individual multiples and metrics for the companies

observed in the analysis.

       33.     With respect to Morgan Stanley’s Dividend Discount Analysis, the Proxy

Statement fails to disclose: (i) the Company’s terminal values; (ii) the basis for Morgan Stanley’s

application of the multiples range used in the analysis; and (iii) the inputs and assumptions

underlying the discount rates used by Morgan Stanley in the analysis.

       34.     With respect to Morgan Stanley’s Premiums Paid Analysis, the Proxy Statement

fails to disclose the premiums paid in each of the observed transactions.

       35.     With respect to Morgan Stanley’s Research Analysts Price Targets and NAV

Targets Analysis, the Proxy Statement fails to disclose the price targets observed in the analysis,

as well as the sources thereof.



                                                 8
          Case 1:21-cv-06593-AKH Document 1 Filed 08/04/21 Page 9 of 15




       36.      With respect to Morgan Stanley’s Forward Stock Price Analysis, the Proxy

Statement fails to disclose the individual inputs and assumptions underlying the discount rate.

       37.      With respect to Jefferies’ Selected Public Companies Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for each of the companies

observed in the analysis.

       38.      With respect to Jefferies’ Selected Precedent Transactions Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for each of the transactions

observed in the analysis.

       39.      With respect to Jefferies’ Discounted Cash Flow Analysis, the Proxy Statement

fails to disclose: (i) the terminal values of the Company; (ii) the basis for Jefferies’ application of

the multiples range used in the analysis; and (iii) the individual inputs and assumptions

underlying the discount rates used by Jefferies in the analysis.

       40.      With respect to Jefferies’ Dividend Discount Model Analysis, the Proxy Statement

fails to disclose: (i) the terminal values of the Company; (ii) the basis for Jefferies’ application of

the multiples range used in the analysis; and (iii) the individual inputs and assumptions

underlying the discount rates used by Jefferies in the analysis.

       41.      With respect to Jefferies’ analysis of price targets, the Proxy Statement fails to

disclose the price targets observed in the analysis, as well as the sources thereof.

       42.      With respect to Jefferies’ analysis of premiums paid, the Proxy Statement fails to

disclose the transactions observed in the analysis, as well as the premiums paid in the

transactions.

       43.      When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and




                                                  9
          Case 1:21-cv-06593-AKH Document 1 Filed 08/04/21 Page 10 of 15




range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

        44.      Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                      Material False and Misleading Statements or Material
              Misrepresentations or Omissions Regarding the Background of the Proposed

        45.      The Proxy Statement contains information concerning the background of the

Proposed Transaction, but fails to disclose material information concerning such.

        46.      The Proxy Statement fails to disclose the timing and nature of the past services

Morgan Stanley and Jefferies provided to the parties to the Merger Agreement and their

affiliates.

        47.      Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                              COUNT I

                      (Against All Defendants for Violations of Section 14(a)
                 of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

        48.      Plaintiff incorporates each and every allegation set forth above as if fully set forth




                                                   10
           Case 1:21-cv-06593-AKH Document 1 Filed 08/04/21 Page 11 of 15




herein.

          49.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          50.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

          51.   Defendants have issued the Proxy Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement, which fails to provide critical information

regarding, among other things, the financial projections for the Company.

          52.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or




                                                     11
        Case 1:21-cv-06593-AKH Document 1 Filed 08/04/21 Page 12 of 15




omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       53.    The Defendants knew or were negligent in not knowing that the Proxy Statement

is materially misleading and omits material facts that are necessary to render it not misleading.

The Defendants undoubtedly reviewed and relied upon the omitted information identified above

in connection with their decision to approve and recommend the Proposed Transaction.

       54.    The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy Statement, rendering the sections

of the Proxy Statement identified above to be materially incomplete and misleading. Indeed, the

Defendants were required to be particularly attentive to the procedures followed in preparing the

Proxy Statement and review it carefully before it was disseminated, to corroborate that there are

no material misstatements or omissions.

       55.    The Defendants were, at the very least, negligent in preparing and reviewing the

Proxy Statement. The preparation of a Proxy Statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Defendants were negligent in choosing to omit material information from the Proxy Statement or

failing to notice the material omissions in the Proxy Statement upon reviewing it, which they

were required to do carefully as the Company’s directors. Indeed, the Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and the

preparation of the Company’s financial projections.

       56.    The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.




                                               12
           Case 1:21-cv-06593-AKH Document 1 Filed 08/04/21 Page 13 of 15




          57.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                             COUNT II

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          58.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          59.   The Individual Defendants acted as controlling persons of QTS within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of QTS, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          60.   Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          61.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy Statement at issue contains the



                                                  13
         Case 1:21-cv-06593-AKH Document 1 Filed 08/04/21 Page 14 of 15




unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       62.     In addition, as set forth in the Proxy Statement sets forth at length and described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Proxy Statement purports to describe the various issues and information

that the Individual Defendants reviewed and considered. The Individual Defendants participated

in drafting and/or gave their input on the content of those descriptions.

       63.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       64.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       65.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;




                                                 14
         Case 1:21-cv-06593-AKH Document 1 Filed 08/04/21 Page 15 of 15




       B.      Directing the Individual Defendants to disseminate an Amendment to the Proxy

Statement that does not contain any untrue statements of material fact and that states all material

facts required in it or necessary to make the statements contained therein not misleading;

       C.      Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: August 4, 2021                                          Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               1190 Broadway,
                                                               Hewlett, New York 11557
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                 15
